        Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 1 of 33




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         )
                                                 )
               v.                                )   No.    1:21-cr-28 (APM)
                                                 )
KENNETH HARRELSON,                               )
                                                 )
                        Defendant.               )

               GOVERNMENT’S OPPOSITION TO DEFENDANT’S
         MOTION FOR RECONSIDERATION OF CONDITIONS OF RELEASE

       Defendant Kenneth Harrelson should remain detained pending trial. Like his co-defendant

Kelly Meggs (as “Gator 1”), Defendant Harrelson (as “Gator 6”) was one of the leaders of the

group of Oath Keepers who organized and plotted with coconspirators to stop the certification of

the Electoral College vote, prepared to use violence if necessary, and stormed the Capitol.

Afterwards, he attempted to delete incriminating evidence and falsely distance himself from the

Oath Keepers, and then he perjured himself at his detention hearing.

       For these reasons, the Court should maintain the order that the defendant be detained

pending trial and deny the defendant’s motion (ECF 143).

I.     Background

       Video recorded on January 6, 2021, captured the defendant among a “stack” of more than

a dozen individuals dressed in camouflaged para-military gear moving in a deliberate and

organized manner toward the Capitol building. An additional recording shows the stack moments

later embedded near the front of a violent mob that is attempting to break open the doors of the

Capitol building. The video depicts the doors later opening and the subsequent flow of people into

the building, to include the defendant and members of the stack. Selfies and surveillance video

taken inside of the Capitol Rotunda further evince Defendant Harrelson’s and his coconspirators’

presence inside.
        Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 2 of 33




       Co-defendant Jessica Watkins characterized their insurgent effort to breach the Capitol

building as “forcing entry into the Capitol building” and said that it was “[f]orced. Like Rugby.”

On the afternoon and evening of January 6, co-defendant Graydon Young wrote on Facebook that

“[w]e stormed and got inside.” Co-defendant Kelly Meggs wrote in a Signal chat, “Ok who gives

a damn who went in there…. We are now the enemy of the State.” An hour later, Kelly Meggs

wrote to the same Signal chat: “We aren’t quitting!! We are reloading!!”

       Based on his actions described above, on March 10, 2021, Defendant Harrelson was

arrested on a complaint charging him with conspiracy, in violation of 18 U.S.C. § 371 (a felony);

destruction of government property, in violation of 18 U.S.C. § 1361 (a felony); obstruction of an

official proceeding, in violation of 18 U.S.C. § 1512(c)(2) (a felony); entering a restricted building

without lawful authority, in violation of 18 U.S.C. § 1752(a) (a misdemeanor).             Defendant

Harrelson made his initial appearance in the Middle District of Florida the following day and was

detained pending a hearing pursuant to 18 U.S.C. § 3142(f).

       On March 12, 2021, a federal grand jury in Washington, D.C., indicted Defendant

Harrelson (along with nine co-defendants) on the same four counts from the complaint. 1

       On March 15, 2021, Magistrate Judge Embry J. Kidd of the Middle District of Florida

conducted a detention hearing and ordered that Defendant Harrelson be detained pending trial.

(ECF 7; Case 6:21-mj-01221-EJK (M.D. Fla.).)

       Defendant Harrelson testified at the detention hearing. 2 He admitted that he shot his

neighbor’s dog in August 2004, was arrested for drug possession in 2003, and was arrested for




1
  On March 31, 2021, the grand jury handed up a third superseding indictment, adding defendants
11 and 12 but leaving the charges as to Defendant Harrelson unchanged.
2
  A copy of the transcript is attached as Exhibit 1.
                                                  2
        Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 3 of 33




battery in 2001. (3/15/21 Tr. at 24.) He denied taking any photos or videos while inside the Capitol

on January 6, 2021:




(3/15/21 Tr. at 25-26).

       Judge Kidd found that the presumption of detention in Section 3142(e) applied, and that

evaluating the factors under Section 3142(g) led to the conclusion that Defendant Harrelson would

be a danger to the community if released. (Id. at 51.) Judge Kidd found that the evidence was


                                                 3
        Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 4 of 33




strong, that Defendant Harrelson has strong community ties, that the arrest for battery is “really

concerning” but did not result in a conviction, that there is no indication of failing to appear for

court, and that there is some indication of drug and alcohol abuse. (Id. at 49-50.) Judge Kidd also

found that the charges against Defendant Harrelson – for which the grand jury has found probable

cause – show that Defendant Harrelson has “an absolute disregard for the validity of official

proceedings that are being held by the United States government. So that, to me, is very

troublesome.” (Id. at 51.)

       On April 6, 2021, Defendant Harrelson filed the instant motion. (ECF 143.)

II.    Legal Standard

       a.      Detention Hearing

       Defendant Harrelson is apparently moving for “revocation or amendment” of Magistrate

Judge Kidd’s detention order under Section 3145(b). As the defendant indicates in his motion, the

court’s review is de novo. (ECF 143 at 2); see also United States v. Munchel, No. 21-3010, 2021

WL 1149196, at *5 & n.3 (D.C. Cir. Mar. 26, 2021) (noting that Chief Judge Howell conducted a

de novo review of a release order under Section 3145(a), and that district courts have “broad

discretion” to review magistrate judges’ detention decisions) (citation omitted).

       Upon holding a detention hearing, the Court “shall order” a defendant detained if it “finds

that no condition or combination of conditions will reasonably assure the appearance of the person

as required and the safety of any other person and the community.” 18 U.S.C. § 3142(e). Here,

there are no conditions that could assure the latter; in other words, releasing the defendant would

present a “danger to the community.” United States v. Vasquez-Benitez, 919 F.3d 546, 550 (D.C.

Cir. 2019).

       “When the Government proves by clear and convincing evidence that an arrestee presents

an identified and articulable threat to an individual or the community,” the Supreme Court has
                                                 4
        Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 5 of 33




explained, “a court may disable the arrestee from executing that threat.” United States v. Salerno,

481 U.S. 739, 751 (1987). Notably, “the threat need not be of physical violence, and may extend

to ‘non-physical harms such as corrupting a union.’” Munchel, 2021 WL 1149196, at *7 (quoting

United States v. King, 849 F.2d 485, 487 n.2 (11th Cir. 1988)). “In assessing whether pretrial

detention is warranted for dangerousness, the district court considers four statutory factors: (1) ‘the

nature and circumstances of the offense charged,’ (2) ‘the weight of the evidence against the

person,’ (3) ‘the history and characteristics of the person,’ and (4) ‘the nature and seriousness of

the danger to any person or the community that would be posed by the persons’ release.’” Id. at

*4 (quoting 18 U.S.C. § 3142(g)).

       At a detention hearing, the government may present evidence by way of a proffer. United

States v. Smith, 79 F.3d 1208, 1209-10 (D.C. Cir. 1996).

       b.      Application of Presumption and Factors To Be Considered

       Defendant Harrelson is wrong to contend that the presumption of detention in

Section 3142(e) does not apply.

       Under Section 3142(e)(3)(C), the presumption arises if the offense – here, felony

destruction of property under Section 1361 – is “listed in [S]ection 2332b(g)(5)(B)” and carries “a

maximum term of imprisonment of 10 years or more.” Nothing more. Section 3142(e)(3)(C) does

not reference Section 2332b(g)(5)(A), and thus to obtain the presumption the government has no

obligation to show that the “offense was calculated to influence or affect the conduct of

government by intimidation or coercion.” 3


3
  However, to show that the offense is a “[f]ederal crime of terrorism” to be considered as part of
the “nature and circumstances of the offense” under Section 3142(g)(1), the government must meet
both of Section 2332b(g)(5)’s prongs: (A) purpose of offense and (B) enumeration of offense. The
conduct of Defendant Harrelson and his coconspirators – invading and temporarily taking over the
national legislature while it was convening, pursuant to federal law, to formally count the ballots
for the presidential election – was clearly “calculated to influence or affect the conduct of
                                                5
          Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 6 of 33




         Regardless, the government submits that, here, it has shown that the offense of felony

destruction of property with which Defendant Harrelson has been indicted is a federal crime of

terrorism that carries a maximum term of imprisonment of 10 years or more and that was calculated

to influence or affect the conduct of government by intimidation or coercion. In other words, the

offense of felony destruction of property both gives rise to the presumption of detention under

Section 3142(e)(3)(C) and constitutes a federal crime of terrorism as part of the nature and

circumstances of the offense to be considered under Section 3142(g)(1).

         Here, the government is not relying on the strength of the evidence as to the Section 1361

violation to support Defendant Harrelson’s detention. In fact, once the grand jury has found

probable cause that Defendant Harrelson violated Section 1361 (felony) – and here, it has – then

under the guidance of United States v. Singleton, 182 F.3d 7, 12 (D.C. Cir. 1999), the government

has satisfied its burden under Section 3142(f) 4 to trigger a detention analysis under Section

3142(g).

III.     Argument

         Defendant Harrelson cannot rebut the presumption of detention under Section

3142(e)(3)(C). And the factors to be considered under Section 3142(g) support Defendant

Harrelson’s continued detention.

         a.      Preparation: Defendant Harrelson’s Actions Prior to Storming the Capitol

         Defendant Harrelson was a leader of this group of Oath Keepers who came to Washington,

D.C., prepared to do violence, and then stormed the Capitol.




government by intimidation or coercion” under Section 2332b(g)(5)(A). And because the offense
is enumerated in Section 2332b(g)(5)(B), the definition of “[f]ederal crime of terrorism” has been
satisfied.
4
    The same rationale would apply to the detention analysis under Section 3142(e)(3)(C).
                                                  6
        Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 7 of 33




               i. Training and Access to High-Powered Firearms

       In the fall of 2020, Defendant Harrelson, wearing Oath Keepers garb, and along with co-

defendants Kelly and Connie Meggs, and others, participated in a “gunfight oriented training” with

an AR-platform firearm. (See ECF 106.) Indeed, on March 10, 2021, the FBI located an AR-15-

style rifle inside a gun safe at Defendant Harrelson’s house:




               ii. Leadership Role

                      1. GoToMeeting

       Between September 30, 2020, and January 3, 2021, Defendant Harrelson, using the names

“gator 6,” “hotel 26,” 5 or “kenneth harrelson,” attended or organized approximately 30 meetings

on Go To Meeting that appear to be related to the Oath Keepers:




5
 The government identified Defendant Harrelson as “gator 6” and “hotel 26” in part from his IP
address and in part from communications recovered from his phone, in which he refers to himself
as “Gator 6” and also tells others that his email address contains the words “hoteltwosix,”
                                                  7
        Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 8 of 33




Tellingly, prior to the presidential election on November 3, 2020, Defendant Harrelson often

logged in using his own name (and twice with the name “hotel 26”), and always participated as an

“attendee.” But following the election, he never logged in under his own name, he most frequently

used the moniker “gator 6” (but occasionally “hotel 26”), and starting in December 2020, was far

more frequently an “organizer” rather than an “attendee.” Notably, for the meeting titled “dc

planning call” on January 3, Defendant Harrelson (as “gator 6”) was one of the three “organizers”;

a second organizer was co-defendant Kelly Meggs (as “gator 1”).

                       2. Signal

       Several members of the conspiracy – as well as other members and affiliates of the Oath

Keepers – participated in at least two Signal chats, titled “DC OP: Jan 6 21” (hereinafter, “National

Signal Chat”) and “OK FL DC OP Jan 6” (hereinafter, “Florida Signal Chat”). The chats show

that the participants were planning and anticipating to use force on January 6. Notably, Defendant

Harrelson was a member of both chats (as “Gator 6”), as were co-defendants Jessica Watkins and

Kelly Meggs (as “OK Gator 1”).


                                                 8
        Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 9 of 33




       In the Florida Signal Chat, co-defendant Kelly Meggs told others that Defendant Harrelson

would be “run[ning] the ground team” and coordinating and managing the others state teams:




Per the explicit instructions from Kelly Meggs, Defendant Harrelson would be “assisted” by

others, but would both be in charge and would tell the other state team leaders how to “handle”

their own teams.

       The only two people with “admin” privileges (who added other users) on the Florida Signal

Chat appear to be Defendant Harrelson and co-defendant Kelly Meggs, again suggesting

Defendant Harrelson’s leadership role.

              iii. Quick Reaction Force (QRF) and Stashing Firearms

       The evidence suggests that Defendant Harrelson was both aware of the presence of an

armed Quick Reaction Force and likely contributed weapons to it. This evidence is drawn

primarily from the communications in the Florida Signal Chat, Defendant Harrelson’s cell site

location information (CSLI), hotel surveillance video, and information about Person Three.

       Person Three (who was a member of the National Signal Chat) stayed at the Comfort Inn

Ballston, as confirmed by surveillance video there and the fact that Person Three paid for one of

the rooms at the hotel. 6 As recounted in the third superseding indictment, on December 30, 2020,

co-defendant Caldwell wrote to co-defendant Watkins: “Talked to [Person Three]…. [H]e is trying




6
 As recounted in the third superseding indictment, Kelly Meggs paid for two other rooms at the
Comfort Inn that had been reserved in Person Three’s name. (ECF 127 at ¶ 45.)

                                               9
        Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 10 of 33




to book a room at Comfort Inn Ballston/Arlington because of its close-in location and easy access

to downtown because he feels 1) he’s too broken down to be on the ground all day and 2) he is

committed to being the quick reaction force an[d] bringing the tools if something goes to hell.”

(ECF 127 at ¶ 45.)

       On January 4, in the Florida Signal Chat, co-defendant Watkins asked the group, “Where

can we drop off weapons to the QRF team? I’d like to have the weapons secured prior to the Op

tomorrow.”

       On the morning on January 5, in the Florida Signal Chat, Defendant Harrelson asked the

group for the location of the “QRF hotel,” and co-defendant Kelly Meggs responded by asking for

a direct message 7:




       Defendant Harrelson’s CSLI shows that on January 4, he drove from Florida to North

Carolina (where he stayed the night on or near the property of Person Five, a known leader of the

North Carolina Oath Keepers), and that he left North Carolina early on the morning of January 5

to drive to the Washington, D.C., area. About three hours after sending the above message,

Defendant Harrelson arrived in the area of the Comfort Inn Ballston, where he remained for about

an hour before driving into Washington, D.C. It is reasonable to believe that during this hour,

Defendant Harrelson was dropping off his weapons with Person Three and the QRF.




7
  Note that that Defendant Harrelson and co-defendant Kelly Meggs treated the location of the
QRF with some level of additional secrecy, insisting on a “direct message” for its address rather
than putting the address in the Florida Signal Chat (which was itself an encrypted app requiring an
invitation to join). Moreover, while the government was able to extract data from the cell phones
of both Defendant Harrelson and co-defendant Kelly Meggs, the government has not located the
“direct message” between the two men, suggesting that both deleted it.
                                                 10
       Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 11 of 33




       Defendant Harrelson’s CSLI shows that after he left the area of the Comfort Inn Ballston

at around 12:30 p.m., he spent the remainder of January 5, all day on January 6, and the early

morning of January 7 in downtown Washington, D.C. Given that co-defendant Kelly Meggs and

other known Oath Keepers paid for multiple rooms at the Hilton Garden Inn in Washington, D.C.,

and that Defendant Harrelson’s CSLI places him in that area overnight of January 5 and 6, it is

reasonable to believe that Defendant Harrelson similarly stayed at the Hilton Garden Inn while he

was in the Washington, D.C., area.

       On the morning of January 7, in response to Defendant Harrelson asking about the location

of his “shit,” another member the Florida Signal Chat asked if he had left it at the Comfort Inn:




       Defendant Harrelson’s CSLI shows that he was in the area of the Comfort Inn about twenty

minutes later, from 9:08 am through 9:48 am, before starting his drive southward. Indeed,

surveillance video from the Comfort Inn shows what appears to be Defendant Harrelson rolling

what appears to be at least one rifle case down a hallway and towards the elevator:




                                                11
       Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 12 of 33




       In other words, it is reasonable that Defendant Harrelson dropped his weapons off with the

QRF at the Comfort Inn Ballston on January 5, and then retrieved those weapons on the morning

of January 7 as he left the Washington, D.C., area. Defendant Harrelson’s reference to needing to

locate his “shit” on the morning on January 7 is most naturally read as a reference to his weapons,

given that his clothing and other personal effects would have been with him at the Hilton Garden

Inn (where he appears to have spent the nights of January 5 and 6). Especially in light of the fact

that co-defendant Kelly Meggs had previously advised that “Dc is no guns,” (ECF 127 at ¶ 39),

the most logical inference is that Defendant Harrelson left the guns with his comrades just over

the border in Virginia in anticipation of an opportunity to use them later in the nation’s capital.

       b.      Obstructing the Certification: Defendant Harrelson’s Actions on January 6

       In the National Signal Chat, in which Defendant Harrelson was also a member, on January

6, at approximately 1:38 p.m., Person One wrote to the group, “All I see is Trump doing is

complaining. I see no intent by him to do anything. So the patriots are taking it into their own

hands. They’ve had enough.” At 2:14 p.m., an individual leading the coordination of the security

details run by the Oath Keepers on January 5-6 stated in the National Signal Chat, “The have taken

ground at the capital[.] We need to regroup any members who are not on mission.” Person One

then reposts that message and instructs the group: “Come to South Side of Capitol on steps” and

then sends a photograph showing the southeast side of the Capitol. At 2:41 p.m., Person One

posted another photograph in the National Signal Chat showing the southeast side of the Capitol

with the caption, “South side of US Capitol. Patriots pounding on doors[.]” At around the same

time, Defendant Harrelson – with several of his coconspirators – was breaching the Capitol itself.

       Defendant Harrelson arrived at the Capitol by 2:00 p.m. on January 6: At that time, he




                                                 12
       Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 13 of 33




recorded a video (IMG_1396) 8 outside the Capitol. At around 5 seconds, a man is heard stating,

“They’re storming the fucking Capitol building.” At around 23 seconds, a man is heard stating, “I

think we should go.” When the video pans to the east side steps of the Capitol, it is clear that the

rioters have not yet ascended the steps (and that the Capitol Police have been able to hold the line).

       Defendant Harrelson likely recorded another video and then deleted it, because the next

video is IMG_1398. In IMG_1398, recorded at 2:21 p.m., Defendant Harrelson is on the top of

the steps on the east side of the Capitol. The video shows that the steps and veranda have been

overrun (over the prior 20 minutes) with rioters.

       At around the same time (2:20 p.m.), the U.S. Capitol Police locked down the Senate

chamber to protect Vice President Pence, the senators, and staffers from the rioters that had begun

to storm the Capitol and from the mob that was enveloping the building. At around 2:30 p.m., law

enforcement began to evacuate Vice President Pence and senators from the Senate chamber. Over

the prior ten minutes, Defendant Harrelson had assumed a position with an optimal vantage point:

Defendant Harrelson stood on the top of the steps on the east side of the Capitol, facing away from

the Capitol (and towards the growing crowd). Defendant Harrelson then signaled to and waved at

the stack of Oath Keepers to join him at the top of the steps.

       A New York Times article “Tracking the Oath Keepers Who Attacked the Capitol” 9 shows

Defendant Harrelson (red arrow) facing the military-style “stack” formation of individuals moving

up through the crowd towards the door of the Capitol:




8
  Three pertinent video files from Defendant Harrelson’s phone – IMG_1396, IMG_1398, and
IMG_1399 – are described below and are being provided to the Court on a disc as Exhibit 2.
9
  https://www.nytimes.com/interactive/2021/01/29/us/oath-keepers-capitol-riot.html.

                                                 13
       Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 14 of 33




       And video footage from AP News 10 shows Defendant Harrelson (red circle) interacting

with these stack members as they move towards his position of prominence:




10
   See https://apnews.com/article/ex-military-cops-us-capitol-riot-a1cb17201dfddc98291edead5
badc257/gallery/0ecd1781c66d437f92c61b3f4848a74e (at slide 10).

                                             14
       Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 15 of 33




       Towards the top of the stops, Defendant Harrelson joined the co-conspirators in the “stack”

formation, with hands on each other’s backs or flak jackets, some with obvious Oath Keeper

insignias visible on their clothing. The group, as captured on video, moved further up through the

crowd onto the veranda, towards the doors of the Capitol. 11

       These individuals, who are wearing helmets, reinforced vests, and clothing with Oath

Keeper logos and insignia, can be seen moving in an organized and practiced fashion and forcing

their way to the front of the crowd gathered around a set of doors:




       A close-up view of the badges on the vest of one of these individuals seen just under the

Oath Keepers emblem on his shirt, displays the Oath Keepers motto, “Not On Our Watch.” The

badge also says, “I don’t believe in anything. I’m just here for the violence.”




11
  The video is available at the following link, at slide 10: https://apnews.com/article/ex-military-
cops-us-capitol-riot-a1cb17201dfddc98291edead5badc257.
                                                 15
        Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 16 of 33




       Defendant Harrelson started recording an almost-three-minute-long video (IMG_1399) at

2:39 p.m., as he and his coconspirators actually forcibly breached the Capitol. 12 The blaring alarms

should have made it be obvious to Defendant Harrelson that the Capitol was under attack and the

rioters were not welcome to enter.

       At around 2:40 p.m., as captured by surveillance video, Defendant Harrelson, as part of the

stack, and with seven of his current co-defendants, rushed through the Capitol doors and past a

police officer trying to keep the crowd at bay:




       A photojournalist captured Defendant Harrelson (red oval) storming from the just-breached

east doors into the Rotunda, at the front of a pack of several of his coconspirators 13:




12
   As described in the section below about Defendant Harrelson’s obstructive conduct, he later
shared this video via text message.
13
     See http://www.kentnishimura.com/january-6-2021-siege-trump-supporters-storming--us-
capitol-attack.
                                             16
       Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 17 of 33




       In the video from Defendant Harrelson’s phone (IMG_1399), starting at around 1:21 on

the counter, the crowd loudly chants, “Treason! Treason!” At the 1:45 mark, a person – it’s

unclear if it’s Defendant Harrelson or someone standing near him – yells, “This is our fucking

house!” At the 2:00 mark, tear gas was deployed by the police to repel the rioters. Defendant

Harrelson did not leave the Capitol. At the 2:15 mark, Defendant Harrelson interacts with co-

defendant Watkins and another member the stack, at the mouth of a hallway leading north towards

the Senate. He then moves back into the Rotunda. At the 2:27 mark, a person – again, it’s unclear

if it’s Defendant Harrelson or someone standing near him – states, “We took the fucking Capitol.”

At the 2:47 mark, just before Defendant Harrelson stops recording, he links up with other members

of the stack. Defendant Harrelson’s video stops at around 2:42 p.m., yet he does not exit the

Capitol for another 15 minutes.

       Surveillance and public source video shows that, with some of his coconspirators, once

inside the Capitol, Defendant Harrelson first attempted to go north, towards the Senate. Some of

the coconspirators were part of a group of rioters who pushed down a hallway connecting the

Rotunda to the Senate chamber. Thankfully, a group of police officers in riot gear was able to

                                               17
         Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 18 of 33




push the rioters back into the Rotunda (and away from the Senate chamber) by deploying a

chemical irritant. Defendant Harrelson, with other members of the conspiracy, including notably

co-defendant Kelly Meggs, then moved south, back across the Rotunda, in the direction of the

House of Representatives.

         The coconspirators’ movements and statements are relevant to their intent, and their

dangerousness. While trying to go north towards the Senate, the rioters chanted phrases such as

“Fuck McConnell.” 14 After apparently being sprayed with a chemical irritant, one man who is

wearing Oath Keepers gear (and who appears to have been part of the stack) waves other rioters

towards the line of police and yells “the fight’s not over!” 15 Then, when Defendant Harrelson

moved south in the direction of the House chamber, it is reasonable to infer that he and his

coconspirators may have been going to look for Speaker Nancy Pelosi. Indeed, on the evening of

January 6, co-defendant Caldwell (who remained outside the Capitol but apparently was in

communication with coconspirators inside) wrote: “Proud boys scuffled with cops and drove them

inside to hide. Breached the doors. One guy made it all the way to the house floor, another to

Pelosi’s office. A good time.” And co-defendant Kelly Meggs, 16 with whom Defendant Harrelson

appears to have been travelling while inside the Capitol, had the following exchange with another

person on the night of January 6 on Signal about having sought out Speaker Pelosi:




14
     See https://www.liveleak.com/view?t=9ZobJ_1610107203.
15
  See the broadcast of the French news show Quotidien, at around the 5:02 mark on the clip
available at https://www.tf1.fr/embedplayer/13760032/?startAt=0.
16
  In the extraction from his cell phone, co-defendant Kelly Meggs’s name appears as “Kelly Dad.”
Also, the time zone is UTC, which in January was five hours ahead of Eastern Time.
                                                 18
        Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 19 of 33




       Defendant Harrelson remained inside the Capitol for about 17 minutes in total, until finally

leaving with several of his coconspirators at around 2:57 p.m. Near the doors, prior to leaving,

Defendant Harrelson had what appears to be verbal exchange with a Capitol Police officer in riot

gear, with Defendant Harrelson initially facing the officer and then the officer raising his riot shield

and placing it between himself and Defendant Harrelson:




       While Defendant Harrelson eventually left the Capitol, he did not leave the area. At around

4:00 p.m., a large group – including Defendant Harrelson and co-defendants Kelly Meggs, Connie

Meggs, Graydon Young, and Laura Steele, other members of the stack, and other individuals



                                                  19
          Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 20 of 33




wearing “Oath Keepers” clothing and insignia who stormed the Capitol – gathered around Person

One and stood around waiting for at least ten minutes in that location.

          c.      Future Dangerousness: Defendant Harrelson’s Actions After the Attack

          Evidence collected from Defendant Harrelson’s iPhone and premises demonstrate his risk

of future dangerousness. Specifically, Defendant Harrelson has gone to great lengths to evade law

enforcement detection – including deleting potentially inculpatory information and distancing

himself from the Oath Keepers organization. Evidence recovered from his premises also strongly

suggests Defendant Harrelson was prepared, if necessary, to evade detection even further, as he

had a “go bag” (a bag designed for quick escape) filled with a flip phone, gun, ammunition, and

survival books. Taken together, this evidence counsels in favor of detention and undermines any

assurances that he would comply with conditions of release necessary to assure the safety of the

community.

                  i. Access to Firearms and a “Go Bag”

          On March 15, 2021, the FBI located three firearms inside Defendant Harrelson’s house.

An AR-15-style rifle 17 and a revolver were inside the large gun safe, and a semi-automatic handgun

with two magazines was inside what appears to have been a “go bag.”

          The gun safe, shown below, also contained seven survival guides, including one on

“eluding pursuers and evading capture”:




17
     A photo of the rifle is above, in Section III.a.i.
                                                     20
       Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 21 of 33




       Defendant Harrelson’s “go bag,” in addition to the handgun (with a light attachment) and

two magazines, contained a “burner” cell phone (i.e., a flip phone that was not Defendant

Harrelson’s usual iPhone), an iPad, a holster, and three books 18:




18
  The titles of the books are The Book of Five Rings; The Bushcraft Field Guide to Trapping,
Gathering, and Cooking in the Wild; and Technological Slavery: The Collected Writing of
Theodore J. Kaczynski, a.k.a. “The Unabomber.”
                                                21
       Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 22 of 33




These materials are consistent with someone seeking to evade detection.

              ii. Deleting Messages

       Defendant Harrelson’s iPhone shows that he deleted almost all of his text messages and

Signal messages through late February 2021. This obstructive conduct suggests additional

inculpatory evidence existed – which Defendant Harrelson took steps to remove.

       His deletion of the messages through which he sent video of the breach (IMG_1399) is

particularly acute. Records show that he sent the video of the breach via text message on the

evening of January 6 (at 6:14 p.m.) and on January 7 (3:24 p.m.):




Neither of those text messages are present in Defendant Harrelson’s phone, suggesting that he

deleted them. The text message sent on January 6 at 6:14 p.m. was sent, at minimum, to co-

defendant Kelly Meggs. The government was able to confirm that fact by reviewing records from

Meggs’s cellphone, which show this same video (with a creation date of January 6 at 6:11 p.m.)

residing on Meggs’s phone:




                                               22
       Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 23 of 33




But the message through which this video was sent from Defendant Harrelson to co-defendant

Kelly Meggs is missing from both men’s phones, suggesting that they both deleted it.

       Moreover, Defendant Harrelson re-saved the video twice on his phone on January 12, both

times in a “trimmed” smaller file size. This means that, at minimum, Defendant Harrelson

accessed the video on January 12, and likely also sent the video (in this smaller trimmed format)

to others. Again, there is no record of any messages whatsoever on Defendant Harrelson’s phone

during this time frame, suggesting he deleted these messages along the remainder of his

incriminating messages.

              iii. Affiliation with the Oath Keepers

       The evidence also suggests Defendant Harrelson was worried his affiliation with the Oath

Keepers would be detected and subsequently took steps to distance himself from the organization.

These efforts, however, appear intended to obfuscate his affiliation when in fact he has remained

in contact with the leadership of the Oath Keepers. In the National Signal Chat, on the night of

January 6, Defendant Harrelson deleted multiple messages he had previously sent (and that the

government has not yet recovered) and then wrote: “Didn’t realize I was in a unsecured chat with


                                               23
          Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 24 of 33




a bunch of shit bags. And blue falcons.” 19 Defendant Harrelson made his comments after the

following exchange in the National Signal Chat from earlier in the evening on January 6,

suggesting that Defendant Harrelson was worried that at least one other member of the group was

going to turn on him:

 Person One           Look, I WAS THERE. I WAS RIGHT OUSIDE. Patriots stormed in. Not
                      Antifa. And I don’t blame them. They were justifiably pissed off.

 Kelly Meggs          Ok who gives a damn who went in there. If it’s Obama himself it doesn't
                      matter[.] What matters is where we are now and decisions that have to be
                      mad. We are now the enemy of the State

 Person Eleven        As I figured. This organization is a huge fuckin joke. You [Name of Person
                      One] are the dumbass I heard you were. Good luck getting rich off those
                      Dumb ass PSD donations you fuck stick.

          On January 20, 2021 – inauguration day – Defendant Harrelson sent an email to co-

defendant Kelly Meggs purporting to resign from the Oath Keepers itself, as well as from being

the “POC” for “EFL” (likely the “point of contact for east Florida”):




19
     A “blue falcon” is likely military jargon for a backstabbing comrade.

                                                  24
       Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 25 of 33




Two hours later, he sent a similar “resignation” message, apparently attempting to distance himself

from the “national” organization whose beliefs allegedly did not align with his own and whose

members had “malicious intent”:




       But this attempt at distance appears to have been a farce. In early March 2021, Defendant

Harrelson exchanged phone calls with Person One – the leader of the Oath Keepers – and then he




                                                25
       Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 26 of 33




sent a message through Signal on March 6 directly to Person One, apologizing for not having done

a better job of monitoring the job Kelly Meggs was doing 20:




       Person One sent Defendant Harrelson a long message about reforming the organization,

and asked Defendant Harrelson to transmit it to others. Defendant Harrelson both “hearted” the

message and agreed to pass it on:


20
  Kelly Meggs had been arrested a few weeks earlier, on February 17. In the Signal messages
embedded herein, Defendant Harrelson’s comments are on the righthand side, in blue.
                                           26
Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 27 of 33




                               27
       Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 28 of 33




Defendant Harrelson then discussed setting up a “face to face” meeting with another person

affiliated with the Oath Keepers, and also referenced an allegation about the Proud Boys leader

being an “FBI informant.” 21 The import of Defendant Harrelson’s statement appears to be that

one should be careful around this individual, based on his supposed assistance to the FBI.

       On March 7, Defendant Harrelson and Person One exchanged Signal messages about

filings made in this very case:




21
  Kelly Meggs had told others that Meggs had been in contact with the same leader of the Proud
Boys in the weeks leading up to January 6. (See Gov’t Opp. to Meggs’s Motion for Release, ECF
98 at 10.)
                                              28
       Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 29 of 33




And the following day, Person One and Defendant Harrelson exchanged Signal messages that

show Defendant Harrelson’s true power within the organization. When Person One started a chat

on Rocket Chat, it was Defendant Harrelson who received a notification 22:




At least as of November 2020, oathkeepersnational[.]org hosted a Rocket Chat server that housed

chat threads apparently advocating violence and attacks on the media. 23




22
  Notably, Defendant Harrelson references receiving an email, but that email was not located on
his iPhone, suggesting that it went to one of his two known secure, encrypted ProtonMail accounts.
Rocket Chat provides this description of its software: “Rocket.Chat is a free and open source team
chat collaboration platform that allows users to communicate securely in real-time on web, desktop
or mobile and to customize their interface with a range of plugins, themes and integrations with
other key software. Anyone in the world can download and run a Rocket.Chat server at any time.”
See https://docs.rocket.chat/legal/guidelines-for-law-enforcement.
23
  See https://unicornriot.ninja/2020/its-time-to-start-killing-the-news-media-live-on-air-oath-
keepers-private-chats-show-increased-desire-for-post-election-violence.
                                                 29
       Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 30 of 33




       Defendant Harrelson’s administrative control of an Oath Keepers chat as of just last month

– after he purported to “resign” from the organization and tried to disassociate himself from the

actions of national leadership – demonstrates that he is a continued threat to the community.

       Moreover, Defendant Harrelson had additional Signal communications with another Oath

Keeper member in March 2021 regarding supposed government surveillance on Defendant

Harrelson’s house, the need to be careful about electronic monitoring, the need for “face to face

meetings,” and hoping that the “Deep State feels this pain!”:




                                               30
        Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 31 of 33




              iv. Lying at the Detention Hearing

       As indicated above, Defendant Harrelson took the stand at his detention hearing in Orlando

on March 15, 2021, and testified under oath that he did not take any videos while inside the Capitol.

(3/15/21 Tr. at 25-26.) That was a lie. He not only took a video, but also sent it via message to

multiple people on January 6, 7, and 12.

       Moreover, Defendant Harrelson sponsored his wife’s testimony at the same detention

hearing, and she testified that there was never an assault rifle in the house. (3/15/21 Tr. at 16-17.)

The FBI’s documentation of a real AR-15-style rifle – not the “AirSoft” rifle that Defendant

Harrelson’s wife referenced – belies this statement.

       Perjuring oneself at a detention hearing is an appropriate consideration under Section

3142(g)(3), which focuses on the defendant’s characteristics, including specifically a defendant’s

“record concerning appearance at court proceedings.” If a court should consider a defendant’s

appearance at court proceedings, the court can surely consider a defendant’s conduct at those

proceedings. See, e.g., United States v. Feldman, No. 11-20279-CR, 2016 WL 8505085, at *2

(S.D. Fla. Aug. 1, 2016) (holding that a defendant’s perjury during a court proceeding

“demonstrated his total lack of trustworthiness” and “ma[de] him a flight risk” under Section

3142(f)(2)); United States v. Djoko, No. CR19-0146-JCC, 2019 WL 4849537, at *4 (W.D. Wash.

Oct. 1, 2019) (holding that a defendant’s “apparent willingness to destroy evidence and lie to

authorities creates a serious risk that he may attempt to obstruct justice in some other

way”). Indeed, in United States v. Robertson, 608 F. Supp. 2d 89, 92 (D.D.C. 2009), the court

held that the defendants should be detained because their release “would pose an unreasonable risk

of obstruction of justice,” based on their prior obstructive conduct.

       Here, Defendant Harrelson’s obstructive conduct – evidenced both through planning and

entering the Capitol, and then lying under oath to the magistrate – makes him unlikely to follow
                                                 31
        Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 32 of 33




any combination of conditions designed to ensure his appearance or the community’s safety. “It

is ultimately the responsibility of this Court to ensure the integrity of its own judicial

proceedings.” Id. Indeed, since the January 6 attack on the Capitol, Person One has ordered Oath

Keepers to continue to engage in undetected communications and to disobey laws and orders

enforced by an administration deemed illegitimate. Defendant Harrelson’s continued participation

in the Oath Keepers, despite claims to the contrary, and willingness to commit obstruction and

perjure himself show that he is an adherent of this approach.

       Appellate courts have routinely upheld the obstruction enhancement under U.S.S.G. §

3C1.1 for lying to a magistrate judge during a detention hearing in an effort to escape

detention. See, e.g., United States v. Harkness, 305 F. App’x 578, 585-86 (11th Cir. 2008); United

States v. Harrison, 42 F.3d 427, 431 (7th Cir. 1994); United States v. Mafanya, 24 F.3d 412, 415

(2d Cir. 1994). If making false statements to a judicial officer during a detention hearing is serious

enough to warrant an enhancement under the Guidelines, it is surely also serious enough weigh in

favor of a defendant’s detention itself.

       Defendant Harrelson’s preparation for a potentially armed escape, his multipronged efforts

to evade detection, and his perjury refute any assures the Court may have that Defendant Harrelson

would comply with its release conditions.

IV.    CONCLUSION

       For all these reasons, the government submits that Defendant Harrelson has not rebutted

the presumption under Section 3142(e)(3)(C) that he be detained pretrial, as there are no conditions

that will reasonably assure the safety of the community. Defendant Harrelson’s motion should

therefore be denied.




                                                 32
Case 1:21-cr-00028-APM Document 152 Filed 04/12/21 Page 33 of 33




                       Respectfully submitted,

                       CHANNING D. PHILLIPS
                       ACTING UNITED STATES ATTORNEY


                 By:
                       Jeffrey S. Nestler
                       Assistant United States Attorney
                       D.C. Bar No. 978296
                       Ahmed M. Baset
                       Troy A. Edwards, Jr.
                       Jeffrey S. Nestler
                       Kathryn Rakoczy
                       Assistant United States Attorneys
                       U.S. Attorney’s Office for the District of Columbia
                       555 4th Street, N.W.
                       Washington, D.C. 20530


                       /s/ Alexandra Hughes
                       Alexandra Hughes
                       Justin Sher
                       Trial Attorneys
                       National Security Division
                       United States Department of Justice
                       950 Pennsylvania Avenue
                       NW Washington, D.C. 20004




                                33
